



Exhibit 10.25
FIRST AMENDMENT TO CREDIT AGREEMENT
This First Amendment to Credit Agreement (this “Amendment”) dated as of November
30, 2018, is by and among ALARM.COM INCORPORATED, a Delaware corporation
(“Alarm”), ALARM.COM HOLDINGS, INC., a Delaware corporation (“Holdings”, and
together with Alarm, individually and collectively, jointly and severally, the
“Borrower”), the several banks and other financial institutions or entities
party hereto (each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY
BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and SVB, as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders, the Administrative Agent, the Issuing Lender
and the Swingline Lender are party to that certain Credit Agreement dated as of
October 6, 2017 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”). All capitalized terms used herein
and not otherwise defined herein, shall have the meanings assigned to such terms
in the Credit Agreement; and
WHEREAS, the parties to the Credit Agreement have agreed to modify and amend
certain additional terms and conditions of the Credit Agreement, subject to the
terms and conditions of this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.Amendment to Section 7.6 of the Credit Agreement. Section 7.6 of the Credit
Agreement is hereby amended by (a) deleting “and” at the end of clause (c)
thereof, (b) deleting the period at the end of clause (d) thereof and inserting
a semicolon in lieu thereof, (c) deleting the period at the end of clause (e)
thereof and inserting “; and” in lieu thereof, and (d) inserting the following
new clause (f) immediately after clause (e):
“(f)    so long as no Event of Default shall have occurred and be continuing,
Holdings may repurchase its Capital Stock pursuant to a stock repurchase plan
approved by Holdings’ board of directors; provided that (i) on a pro forma basis
after giving effect to any such repurchase, the Consolidated Leverage Ratio does
not exceed 3.25:1.00, (ii) on a pro forma basis after giving effect to any such
repurchase, the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenant set forth in Section 7.1(a), (iii) immediately after giving
effect to any such repurchase, the aggregate amount of unrestricted cash and
Cash Equivalents of the Loan Parties subject to a first priority perfected Lien
in favor of the Administrative Agent shall be at least $25,000,000 and (iv) the
aggregate amount of repurchases made pursuant to this clause (f) during the term
of this Agreement shall not exceed $75,000,000.”
2.    Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the satisfaction of the Administrative Agent:





--------------------------------------------------------------------------------





a.
This Amendment shall have been duly executed and delivered by the respective
parties hereto and the Administrative Agent shall have received a fully executed
copy hereof.

b.
All necessary consents and approvals to authorize this Amendment shall have been
obtained by the applicable Loan Parties.

c.
No Default or Event of Default shall have occurred and be continuing.

d.
After giving effect to this Amendment, the representations and warranties herein
and in the Credit Agreement and the other Loan Documents shall be true and
correct, (i) to the extent qualified by materiality, in all respects, and (ii)
to the extent not qualified by materiality, true and correct in all material
respects, in each case, on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case they shall be true and correct in all
respects or all material respects, as applicable, as of such earlier date).

e.
There shall not have occurred since December 31, 2017 any event or condition
that has had or could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

f.
The Administrative Agent shall have received the fees, costs and expenses
required to be paid pursuant to Section 4 of this Amendment (including the
reasonable and documented fees and disbursements of legal counsel required to be
paid thereunder which have been invoiced to the Borrower prior to the date
hereof).

g.
All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the Administrative
Agent, in its sole discretion.

3.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally and
equitable principals (whether enforcement is sought by proceedings in equity or
at law).


(b)The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are, (i) to the extent qualified by
materiality, true and correct in all respects, and (ii) to the extent not
qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof, as though made on such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in all respects or all material respects, as applicable, as of such
earlier date).




2



--------------------------------------------------------------------------------





(c)The execution and delivery by each Loan Party of this Amendment, the
performance by such Loan Party of its obligations hereunder and the performance
of the Borrower under the Credit Agreement, as amended by this Amendment, (i)
have been duly authorized by all necessary organizational action on the part of
such Loan Party and (ii) will not (A) violate any provisions of the certificate
of incorporation or formation or organization or by-laws or limited liability
company agreement or limited partnership agreement of such Loan Party or (B)
constitute a violation by such Loan Party of any applicable material Requirement
of Law.


Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner their
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.
4.    Payment of Costs and Expenses. The Borrower shall pay to the
Administrative Agent all reasonable costs and out-of-pocket expenses of every
kind in connection with the preparation, negotiation, execution and delivery of
this Amendment and any documents and instruments relating hereto or thereto
(which costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by the Administrative Agent).
5.    Choice of Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Credit
Agreement as amended by this Amendment shall be deemed to operate to preclude
the Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of such Agent or such Lender. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
6.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile


3



--------------------------------------------------------------------------------





or by e-mail transmission of an Adobe file format document (also known as a PDF
file) shall be equally as effective as delivery of an original executed
counterpart of this Amendment.
7.    Effect on Loan Documents.
(a)    The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date. Each
Loan Party hereby ratifies and reaffirms its obligations under the Credit
Agreement and the other Loan Documents to which it is a party and agrees that
none of the amendments or modifications to the Credit Agreement set forth in
this Amendment shall impair such Loan Party’s obligations under the Loan
Documents or the Administrative Agent’s rights under the Loan Documents. Each
Loan Party hereby further ratifies and reaffirms the validity and enforceability
of all of the Liens heretofore granted, pursuant to and in connection with the
Guarantee and Collateral Agreement or any other Loan Document to the
Administrative Agent on behalf and for the benefit of the Secured Parties, as
collateral security for the obligations under the Loan Documents, in accordance
with their respective terms, and acknowledges that all of such Liens, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof. Each
Loan Party acknowledges and agrees that the Credit Agreement and each other Loan
Document is still in full force and effect and acknowledges as of the date
hereof that such Loan Party has no defenses to enforcement of the Loan
Documents. Each Loan Party waives any and all defenses to enforcement of the
Credit Agreement as amended hereby and each other Loan Document that might
otherwise be available as a result of this Amendment of the Credit Agreement. To
the extent any terms or provisions of this Amendment conflict with those of the
Credit Agreement or other Loan Documents, the terms and provisions of this
Amendment shall control.
(b)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
(c)    This Amendment is a Loan Document.
8.    Entire Agreement. This Amendment constitutes the entire agreement between
the Loan Parties and the Lenders pertaining to the subject matter contained
herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment. All of the terms and provisions of this Amendment are
hereby incorporated by reference into the Credit Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable. All
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Credit Agreement as amended
hereby.
9.    Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity


4



--------------------------------------------------------------------------------





or unenforceability shall affect only such clause or provision, or part thereof,
in such jurisdiction and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision in this Amendment in
any jurisdiction.


[Signature pages follow.]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this First Amendment to
Credit Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the date set forth below.


BORROWER:


ALARM.COM INCORPORATED


By: /s/ Daniel Ramos    
Name: Daniel Ramos    
Title: Senior Vice President    
ALARM.COM HOLDINGS, INC.


By: /s/ Daniel Ramos    
Name: Daniel Ramos    
Title: Senior Vice President    






Signature page 1 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


SILICON VALLEY BANK,
as the Administrative Agent


By: /s/ Will Deevy    
Name: Will Deevy    
Title: Director    


Signature page 2 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------





LENDERS:


SILICON VALLEY BANK,
as Issuing Lender, Swingline Lender and as a Lender


By: /s/ Will Deevy    
Name: Will Deevy    
Title: Director    


Signature page 3 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as a Lender


By: /s/ Monica Sevila    
Name: Monica Sevila    
Title: Senior Vice President    


Signature page 4 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/Troy Pierce    
Name: Troy Pierce    
Title: Vice President    


Signature page 5 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Daglas P Panchal    
Name: Daglas P Panchal    
Title: Executive Director    




Signature page 6 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------





Acknowledged and Agreed:
GUARANTORS:
POINTCENTRAL, LLC


By: /s/ Jeffrey Bedell    
Name: Jeffrey Bedell    
Title: Vice President    
ENERGYHUB, INC.


By: /s/ Seth Frader-Thompson    
Name: Seth Frader-Thompson    
Title: President    


ALARM.COM INTERNATIONAL HOLDINGS, LLC


By: /s/ Daniel Ramos    
Name: Daniel Ramos    
Title: SVP, Alarm.com Incorporated, Manager    


BUILDING 36 TECHNOLOGIES, LLC


By: /s/ Jeffrey Bedell    
Name: Jeffrey Bedell    
Title: Manager    


Signature page 7 to First Amendment to Credit Agreement

--------------------------------------------------------------------------------







JTT INVESTMENT PARTNERS, LLC


By: /s/ William J. Ching    
Name: William J. Ching    
Title: Authorized Signatory    
SECURITYTRAX LLC


By: /s/ Daniel Ramos    
Name: Daniel Ramos    
Title: SVP, Alarm.com Incorporated, Manager    


ICN ACQUISITION, LLC


By: /s/ Daniel Ramos    
Name: Daniel Ramos    
Title: Secretary    


ICONTROL NETWORKS CANADA, INC.


By: /s/ Daniel Ramos    
Name: Daniel Ramos    
Title: Secretary    


Signature page 8 to First Amendment to Credit Agreement